Title: To Thomas Jefferson from Thomas Worthington, 10 January 1805
From: Worthington, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Senate Chamber Jany 10th 1805
                  
                  I received the enclosed papers at the last session of Congress but as the bill divideing the Indiana Territory did not then pass I did not lay them before you; That bill now haveing here passed I consider it my duty to put these papers into your possession
                  I mentioned to you last winter as a candadate for the Office of Governor of this new Territory Colo Samuel Huntington of Ohio, permit me Sir again to mention him. My acquaintance with this Gentleman commenced about two years since when we met as members of our Convention I served also with him in our first state Legislature by which he was appointed one of the judges of our Supreme Court & has continued to act in that capacity with propriety. He is a Gentleman so far as I know him of fair reputation. Mr Ganger was raised in the same state (Connecticut) and is well acquainted with Colo Huntington give me leave Sir to refer you to him for further information if it be required I am informed by Mr Morrow that Colo Huntington speaks & understands the french language
                  I am with highest respect & most sincere Esteem Sir your Obt Sv
                  
                     T Worthington 
                     
                  
               